Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
This action is in response to original filings made on 6/3/2021. Claims 1-13 are pending.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Specification (Title)
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Patent Publication No. 2016/0378824 and Li hereinafter) in view of Anderson et al. (US Patent Publication No. 2016/0378752 and Anderson hereinafter).

As to claims 1 and 13, Li teaches a non-transitory computer-readable recording medium storing a generation program for causing a computer to execute a process, the process comprising: 
dividing a target content into a plurality of blocks so that head information of the target content is distributed to the blocks different from each other (i.e., …teaches in par. 0017 the following: “A worker includes multiple threads for data processing and exchanging. Each execution worker is assigned a data partition. The execution workers process their own data partition.”); 
generating a hash value corresponding to each of the plurality of divided blocks (i.e., …teaches in par. 0019 the following: “The workers perform the partition wise hash join in parallel either using the same approach as the non-spilling case, or each worker is assigned a quantity of partition pairs to process.”); 
generating an aggregation hash value by aggregating the generated hash values (i.e., …teaches in par. 0019 the following: “After that, the workers process the partitions on the disk and perform partition wise join or hash aggregation.”); 
and outputting the generated aggregation hash value (i.e., …teaches in par. 0033 the following: “The gather worker 502 collects the results from the aggregate operators 504”).

Li does not expressly teach:
	according to a predetermined rule.
In this instance the examiner notes the teachings of prior art reference Anderson. 
Anderson recites par. 0047 the following: “Based on the stored table map and/or according to the rules of the parallel system architecture used, the master node 210 issues instructions to the appropriate worker nodes 220 to begin processing their respective records an execute the operation over the respective records. The master node 210 may collect the results from the individual nodes and provide an aggregate result to the user.”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Li with the teachings of Anderson by having their system comprise data division rules. One would have been motivated to do so to provide a simple and effective means to process large quantities of data, wherein the division rules help facilitate the reduction of data processing time within the network and makes it easier to configure devices to process data. 

As to claim 2, the system of Li and Anderson as applied to claim 1 above teaches data processing, specifically Li teaches a non-transitory computer-readable recording medium according to claim 1, wherein the generation program causes the computer to further execute a process, the process comprising: 
and outputting the generated total hash value (i.e. …teaches in 0033 the following: “The gather worker 502 collects the results from the aggregate operators 504”.).

Li does not expressly teach: generating a total hash value corresponding to the entire target content by using the generated aggregation hash value as a key.
In this instance the examiner notes the teachings of prior art reference Anderson. 
Anderson teaches in par. 0014 the following: “For example, the content may be determined to be equivalent when the first database hash sum matches the third database hash sum and the second database hash sum matches the fourth database hash sum.”. The sum hashes are used as keys to determine a match.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Li with the teachings of Anderson by having their system comprise key data. One would have been motivated to do so to provide a simple and effective means to process to compare large quantities of data, wherein the key data help facilitate the reduction of data comparison time within the network and makes it easier to configure devices compared data. 

As to claim 3, the system of Li and Anderson as applied to claim 1 above teaches data processing, specifically Li teaches a non-transitory computer-readable recording medium according to claim 2, wherein in the generating the total hash value (i.e. …teaches in 0033 the following: “The gather worker 502 collects the results from the aggregate operators 504”.), the total hash value is generated based on integration data obtained by integrating the plurality of divided blocks (i.e. …teaches in 0033 the following: “The gather worker 502 collects the results from the aggregate operators 504”.).
 
Li does not expressly teach: by using the generated aggregation hash value as a key.
In this instance the examiner notes the teachings of prior art reference Anderson. 
Anderson teaches in par. 0014 the following: “For example, the content may be determined to be equivalent when the first database hash sum matches the third database hash sum and the second database hash sum matches the fourth database hash sum.”. The sum hashes are used as keys to determine a match.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Li with the teachings of Anderson by having their system comprise key data. One would have been motivated to do so to provide a simple and effective means to process to compare large quantities of data, wherein the key data help facilitate the reduction of data comparison time within the network and makes it easier to configure devices compared data. 


As to claim 8, the system of Li and Anderson as applied to claim 1 above teaches data processing, specifically Li does not expressly teach a non-transitory computer-readable recording medium according to claim 1, wherein in the generating the aggregation hash value, the aggregation hash value is generated by an EOR operation.
In this instance the examiner notes the teachings of prior art reference Anderson. 
Anderson recites par. 0060 the following: “the instructions may identify that an exclusive-OR (XOR) associative operation should be used to join the hash values of individual records and generate a node hash sum for the individual node.”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Li with the teachings of Anderson by having their system comprise data joining rules. One would have been motivated to do so to provide a simple and effective means to process large quantities of data, wherein the joining rules help facilitate the reduction of data processing time within the network and makes it easier to configure devices to process data. 

As to claim 9, the system of Li and Anderson as applied to claim 1 above teaches data processing, specifically Li does not expressly teach a non-transitory computer-readable recording medium according to claim 1, wherein in the generating the aggregation hash value, the aggregation hash value having a data length longer than a data length of the generated hash value is generated.
In this instance the examiner notes the teachings of prior art reference Anderson. 
Anderson recites in par. 0065 the following: “A hash function may take a value as input and output a hash value having a fixed size.”. Anderson further recites in par. 0066 the following: “the record hash value may be further processed to generate the running node hash sum. The second and later records processed by the node may be combined with the running node hash sum using an aggregation function. That is, the hash value for the individual record may be combined with the hash values for any records previously calculated by the individual node during the parallel processing steps illustrated in FIG. 5. In some embodiments, an associative calculation, such as the exclusive-or (XOR) operation, may be used to combine the hash values for the individual records. In other embodiments, a user defined aggregation function may be used to combine the hash values.”. Combining makes the sum hashes larger in size. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Li with the teachings of Anderson by having their system comprise data joining rules. One would have been motivated to do so to provide a simple and effective means to process large quantities of data, wherein the joining rules helps facilitate the reduction of data processing time within the network and makes it easier to configure devices to process data. 

As to claim 10, the system of Li and Anderson as applied to claim 1 above teaches data processing, specifically Li teaches a non-transitory computer-readable recording medium according to claim 1, wherein the plurality of blocks are blocks of a number which is a prime number (i.e., …teaches in par. 0023 the following: “the number of partitions 108 and workers 104 is three”).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Anderson as applied to claim 1 above and further in view of Glickman et al. (US Patent Publication No 2015/0379276 and Glickman hereinafter).

As to claim 4, the system of Li and Anderson as applied to claim 1 above teaches data processing, specifically neither references expressly teaches a non-transitory computer-readable recording medium according to claim 1, wherein the predetermined rule is a rule for dividing, in a case where the target content is sectioned into designated length units, the target content into the plurality of blocks by allocating each data having the designated length included in the target content to each of the plurality of blocks, according to a predetermined order.
In this instance the examiner notes the teachings of prior art reference Glickman. 
Glickman teaches in par. 60 and 61 the following: “[0060] Further, the SCC may receive, at 506, a source of a random striping seed to be utilised. At 508, the SCC may also receive either a key that is programmed by a user or a key that is generated by a key generator, thereby allowing the SCC to determine, for example, a number of stripes required for the located data block. Thus, this key, or a manipulation thereof, may comprise the random striping seed. [0061] At 510, the SCC may partition the located data block based on a size of the key from 508. For example, if the key is 300 bits in size, the data block may be striped into 300 sections and/or stripes.”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Li and Anderson with the teachings of Glickman by having their system comprise data ordering. One would have been motivated to do so to provide a simple and effective means to process large quantities of data, wherein the data ordering helps facilitate the reduction of data processing time within the network and makes it easier to configure devices to process data. 

As to claim 5, the system of Li and Anderson as applied to claim 1 above teaches data processing, specifically neither reference expressly teaches a non-transitory computer-readable recording medium according to claim 4, wherein the predetermined order is an order defined by a pseudo- random number machine based on a seed.
In this instance the examiner notes the teachings of prior art reference Glickman. 
Glickman teaches in par. 60 and 61 the following: “[0060] Further, the SCC may receive, at 506, a source of a random striping seed to be utilised. At 508, the SCC may also receive either a key that is programmed by a user or a key that is generated by a key generator, thereby allowing the SCC to determine, for example, a number of stripes required for the located data block. Thus, this key, or a manipulation thereof, may comprise the random striping seed. [0061] At 510, the SCC may partition the located data block based on a size of the key from 508. For example, if the key is 300 bits in size, the data block may be striped into 300 sections and/or stripes.”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Li and Anderson with the teachings of Glickman by having their system comprise data ordering. One would have been motivated to do so to provide a simple and effective means to process large quantities of data, wherein the data ordering helps facilitate the reduction of data processing time within the network and makes it easier to configure devices to process data. 

As to claim 6, the system of Li and Anderson as applied to claim 1 above teaches data processing, specifically neither reference expressly teaches a non-transitory computer-readable recording medium according to claim 5, wherein the seed is generated based on a predetermined location of the target content.
In this instance the examiner notes the teachings of prior art reference Glickman. 
Glickman teaches in par. 60 and 61 the following: “[0060] Further, the SCC may receive, at 506, a source of a random striping seed to be utilised. At 508, the SCC may also receive either a key that is programmed by a user or a key that is generated by a key generator, thereby allowing the SCC to determine, for example, a number of stripes required for the located data block. Thus, this key, or a manipulation thereof, may comprise the random striping seed. [0061] At 510, the SCC may partition the located data block based on a size of the key from 508. For example, if the key is 300 bits in size, the data block may be striped into 300 sections and/or stripes.”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Li and Anderson with the teachings of Glickman by having their system comprise data ordering. One would have been motivated to do so to provide a simple and effective means to process large quantities of data, wherein the data ordering helps facilitate the reduction of data processing time within the network and makes it easier to configure devices to process data. 

As to claim 7, the system of Li and Anderson as applied to claim 1 above teaches data processing, specifically Li teaches a non-transitory computer-readable recording medium according to claim 4, wherein the designated length is a prime number (i.e., …teaches in par. 0023 the following: “the number of partitions 108 and workers 104 is three”).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Anderson and further in view of Glickman.

As to claim 11, Li teaches a non-transitory computer-readable recording medium storing a generation program for causing a computer to execute a process, the process comprising: 
dividing a target content into a plurality of blocks so that head information of the target content is distributed to the blocks different from each other (i.e., …teaches in par. 0017 the following: “A worker includes multiple threads for data processing and exchanging. Each execution worker is assigned a data partition. The execution workers process their own data partition.”); 
generating a total hash value corresponding to the entire target content (i.e., …teaches in par. 0019 the following: “The workers perform the partition wise hash join in parallel either using the same approach as the non-spilling case, or each worker is assigned a quantity of partition pairs to process.”), 
and outputting the generated total hash value (i.e., …teaches in par. 0033 the following: “The gather worker 502 collects the results from the aggregate operators 504”).

Li does not expressly teach:
	according to a predetermined rule.
In this instance the examiner notes the teachings of prior art reference Anderson. 
Anderson recites par. 0047 the following: “Based on the stored table map and/or according to the rules of the parallel system architecture used, the master node 210 issues instructions to the appropriate worker nodes 220 to begin processing their respective records an execute the operation over the respective records. The master node 210 may collect the results from the individual nodes and provide an aggregate result to the user.”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Li with the teachings of Anderson by having their system comprise data division rules. One would have been motivated to do so to provide a simple and effective means to process large quantities of data, wherein the division rules help facilitate the reduction of data processing time within the network and makes it easier to configure devices to process data. 

The system of Li and Anderson do not expressly teach:
based on integration data that is different from the target content and is obtained by integrating the plurality of divided blocks.
In this instance the examiner notes the teachings of prior art reference Glickman. 
Glickman teaches in par. 60 and 61 the following: “[0060] Further, the SCC may receive, at 506, a source of a random striping seed to be utilised. At 508, the SCC may also receive either a key that is programmed by a user or a key that is generated by a key generator, thereby allowing the SCC to determine, for example, a number of stripes required for the located data block. Thus, this key, or a manipulation thereof, may comprise the random striping seed. [0061] At 510, the SCC may partition the located data block based on a size of the key from 508. For example, if the key is 300 bits in size, the data block may be striped into 300 sections and/or stripes.”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Li and Anderson with the teachings of Glickman by having their system comprise data ordering. One would have been motivated to do so to provide a simple and effective means to process large quantities of data, wherein the data ordering helps facilitate the reduction of data processing time within the network and makes it easier to configure devices to process data.

As to claim 12, the system of Li, Anderson and Glickman as applied to claim 12 above teaches data processing, specifically neither Li nor Anderson expressly teaches a non-transitory computer-readable recording medium storing the generation program according to claim 11, wherein the predetermined rule is a rule for dividing, in a case where the target content is sectioned into designated length units, the target content into the plurality of blocks by allocating each data having the designated length included in the target content to each of the plurality of blocks, according to a predetermined order.
In this instance the examiner notes the teachings of prior art reference Glickman. 
Glickman teaches in par. 60 and 61 the following: “[0060] Further, the SCC may receive, at 506, a source of a random striping seed to be utilised. At 508, the SCC may also receive either a key that is programmed by a user or a key that is generated by a key generator, thereby allowing the SCC to determine, for example, a number of stripes required for the located data block. Thus, this key, or a manipulation thereof, may comprise the random striping seed. [0061] At 510, the SCC may partition the located data block based on a size of the key from 508. For example, if the key is 300 bits in size, the data block may be striped into 300 sections and/or stripes.”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Li and Anderson with the teachings of Glickman by having their system comprise data ordering. One would have been motivated to do so to provide a simple and effective means to process large quantities of data, wherein the data ordering helps facilitate the reduction of data processing time within the network and makes it easier to configure devices to process data.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN F WRIGHT/Examiner, Art Unit 2497